          Case 1:18-cv-06621-VEC Document 48
                                          47 Filed 04/27/20 Page 1 of 1
                                                                                  Seyfarth Shaw LLP
                                                                                   620 Eighth Avenue

                                    USDC SDNY                              New York, New York 10018
                                                                                    T (212) 218-5500
                                    DOCUMENT
                                                                                    F (212) 218-5526
                                    ELECTRONICALLY FILED
                                    DOC #:                                      casmith@seyfarth.com
                                    DATE FILED: 04/27/2020                          T (212) 218-5605

                                                                                   www.seyfarth.com


April 27, 2020

VIA ECF

The Honorable Valerie E. Caproni
                                                     MEMO ENDORSED
United States District Judge
United States District Court for the Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, New York 10007

Re:    Neil Abromavage v. Deutsche Bank Securities Inc. et al (1:18-cv-06621)

Dear Judge Caproni:

We represent Defendants Deutsche Bank Securities Inc. (“DBSI”), Jeffrey Bunzel and Mark
Hantho (collectively, “Defendants”) in the above-referenced case, and write to request an
adjournment of the briefing schedule for Defendants’ anticipated motion for summary judgment
(the “Motion”). The present schedule, set by the Court in its March 13, 2020 Order [Dkt. No.
46], provides that the motion shall be made by May 15, 2020, opposition shall be filed on June
18, 2020 and reply filed on July 2, 2020. We respectfully request an adjourned briefing
schedule providing that the Motion shall be made by June 12, 2020, opposition shall be filed by
July 16, 2020 and reply filed by August 6, 2020. Defendants require additional time for the
anticipated motion and to produce remaining discovery, as outlined in the parties’ March 12,
2020 Status Report [Dkt. No. 45], due to the COVID-19 pandemic, which has disrupted
Defendants’ and their attorneys’ operations.

This is the first request for an adjournment of the Motion briefing schedule. We have consulted
with counsel for Plaintiff, and they consent to our request.

Very truly yours,

SEYFARTH SHAW LLP                                  Application GRANTED.


/s/ Cameron Smith                                  SO ORDERED.                Date: 04/27/2020


Cameron Smith

cc:    All counsel of record (via ECF)
                                                   HON. VALERIE CAPRONI
                                                   UNITED STATES DISTRICT JUDGE
